 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MONICO J. QUIROGA, III,                         Case No. 1:15-cv-01697-AWI-HBK
12                      Plaintiff,
13          v.                                       FINDINGS AND RECOMMENDATIONS TO
                                                     DISMISS THIS ACTION PURSUANT TO
14   TIMOTHY KING, et al.,                           FEDERAL RULE OF CIVIL PROCEDURE
                                                     25(A)(1) 1
15                      Defendants.
                                                     OBJECTIONS DUE IN FOURTEEN DAYS
16

17

18

19          This matter comes before the court upon sua sponte review of the file, which was
20   reassigned to the undersigned on November 17, 2020. (Doc. No. 84). On July 16, 2020, counsel
21   for defense filed a “Notice of Death of Plaintiff” alerting the court that plaintiff was deceased.
22   (Doc. No. 79). On July 20, 2020, the court directed defense counsel pursuant to Federal Rule of
23   Civil Procedure 25(a)(1) to ensure that the notice of death was served on the nonparty successor
24   or representative of Plaintiff’s estate under Fed. R. Civ. P. 4(m). (Doc. No. 80). On August 7,
25   2020, defense counsel filed proof of service of a suggestion of death on all known nonparty
26   successors and representatives of Plaintiff’s estate. (Doc. No. 81). None of the individuals
27
     1
      This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302
28
     (E.D. Ca. 2019).
                                                        1
 1   served have moved to substitute the decedent as plaintiff in this matter or otherwise appeared.

 2   (See docket).

 3            “If a party dies and the claim is not thereby extinguished, the court may order substitution

 4   of the proper parties. A motion for substitution may be made by any party or by the decedent’s

 5   successor or representative. If the motion is not made within 90 days after service of a statement

 6   noting the death, the action by or against the decedent must be dismissed.” Fed. R. Civ. P.

 7   25(a)(1) (emphasis added). When a deceased plaintiff is not timely substituted, dismissal is

 8   “required.” Smith v. McCotter, 931 F.2d 61 (9th Cir. 1991).

 9            The suggestion of death was served on decedent’s successors or representative on various

10   dates from July 21, 2020 through July 30, 2020. (Doc. Nos. 81, 82). More than 90 days have

11   passed and no motion for substitution by the decedent’s successors or representatives have been

12   made. Dismissal is therefore required by Fed. R. Civ. P. 25(a)(1).

13            Accordingly, it is RECOMMENDED:

14            1.      This action be dismissed pursuant to Federal Rule of Civil Procedure 25(a)(1).

15            2.      The Clerk of the Court be directed to terminate all deadlines and close this case.

16                                          NOTICE TO PARTIES

17            These findings and recommendations will be submitted to the United States district judge

18   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen

19   (14) days after being served with these findings and recommendations, a party may file written

20   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

21   Findings and Recommendations.” Parties are advised that failure to file objections within the

22   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

23   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

24
     IT IS SO ORDERED.
25

26
     Dated:        May 27, 2021
27                                                          HELENA M. BARCH-KUCHTA
                                                            UNITED STATES MAGISTRATE JUDGE
28
                                                        2
